Exhibit 99.1 NEWS RELEASE 1101 East Arapaho Road Suite 200 Richardson TX 75081 USA (972) 234-6400 main Financial Contact Michael L. Paxton, VP, CFO 972.301.3658, mpaxton@intrusion.com INTRUSION INC. RECORDS REVENUE OF $1.6 MILLION FOR SECOND QUARTER 2016 Richardson, Texas – August 8, 2016 – Intrusion Inc. (OTCQB: INTZ), (“Intrusion”) announced today financial results for the three and six months ended June 30, 2016. Intrusion’s net loss was $387 thousand in the second quarter 2016, compared to net loss of $4 thousand in the second quarter 2015 and $544 thousand in the first quarter 2016. Revenue for the second quarter 2016 was $1.6 million compared to $2.1 million in the second quarter 2015 and $1.5 million in the first quarter 2016. Gross profit margin increased to 67 percent of revenue in the second quarter of 2016 compared to 62 percent in the second quarter 2015 and 64 percent in the first quarter 2016. Intrusion’s second quarter 2016 operating expenses were $1.4 million compared to $1.3 million in the second quarter 2015 and $1.5 million in the first quarter 2016. As of June 30, 2016, Intrusion reported cash and cash equivalents of $0.6 million, a working capital deficiency of $1.0 million and debt of $2.3 million. “Net loss decreased 29 percent with revenue increasing 5 percent in the second quarter 2016 from the first quarter of 2016. Our goal is to increase revenue sequentially each quarter. In addition, gross profit as a percent of revenue was 67 percent in the second quarter, exceeding our goal of 65 percent. Our top priority continues to be the increase of TraceCop revenue at a higher rate than we experienced in the second quarter,” stated G. Ward Paxton, President and CEO of Intrusion. Intrusion Second Quarter 2016 Results Page 2 of 4 Intrusion’s management will host its regularly scheduled quarterly conference call to discuss the Company’s financial and operational progress at 4:00 P.M., CDT today. Interested investors can access the call at 1-877-258-4925 (if outside the United States, 1-973-500-2152). For those unable to participate in the live conference call, a replay will be accessible beginning today at 7:00 P.M., CDT until August 15, 2016 by calling 1-855-859-2056 (if outside the United States, 1-404-537-3406). At the replay prompt, enter conference identification number 62857262. Additionally, a live and archived audio webcast of the conference call will be available at www.intrusion.com. About Intrusion Inc. Intrusion Inc. is a global provider of entity identification, high speed data mining, cybercrime and advanced persistent threat detection products. Intrusion’s product families include TraceCop™ for identity discovery and disclosure , Savant™ for network data mining and advanced persistent threat detection . Intrusion’s products help protect critical information assets by quickly detecting, protecting, analyzing and reporting attacks or misuse of classified, private and regulated information for government and enterprise networks. For more information, please visit www.intrusion.com . We develop, market and support a family of entity identification, high speed data mining, cybercrime and advanced persistent threat detection products. This release may contain certain forward-looking statements, which reflect management's expectations regarding future events and operating performance and speak only as of the date hereof. These forward-looking statements involve a number of risks and uncertainties . Such statements include, without limitations, statements regarding future revenue growth and profitability, the difficulties in forecasting future sales caused by current economic and market conditions , the effects of sales and implementation cycles for our pro ducts on our quarterly results and difficulties in accurately estimating market growth, the effect of military actions on government and corporate spending on information security products, spending patterns of, and appropriations to, U.S. government departments , as well as other statements. These statements are made under the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995 and involve risks and uncertainties which could cause actual results to differ materially from those in the forward-looking statements. The factors that could cause actual resul ts to differ materially from expectations are detailed in the Company's most recent reports on Form 10-K and Form 10- Q, particularly under the heading “Risk Factors.” Intrusion Second Quarter 2016 Results Page 3 of 4 INTRUSION INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands except par value amounts) June 30, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Inventories, net 53 45 Prepaid expenses 56 69 Total current assets Property and equipment, net Other assets 41 43 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Dividends payable 231 Obligations under capital lease, current portion 160 Deferred revenue Total current liabilities Loan payable to officer 1,530 Obligations under capital lease, noncurrent portion 77 139 Stockholders' Deficit: Preferred stock, $.01 par value: Authorized shares – 5,000 Series 1 shares issued and outstanding – 200 Liquidation preference of $1,088 in 2016 and $1,063 in 2015 Series 2 shares issued and outstanding – 460 Liquidation preference of $1,241 in 2016 and $1,212 in 2015 Series 3 shares issued and outstanding – 289 Liquidation preference of $681 in 2016 and $665 in 2015 Common stock, $.01 par value: Authorized shares – 80,000 Issued shares – 12,758 in 2016 and 12,622 in 2015 Outstanding shares – 12,748 in 2016 and 12,612 in 2015 Common stock held in treasury, at cost – 10 shares ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ 1,325 Intrusion Second Quarter 2016 Results Page 4 of 4 INTRUSION INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 6 20 15 6 20 15 Revenue $ Cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Operating income (loss) ) 22 ) ) Interest expense, net ) Income (loss) before income taxes ) (4 ) ) ) Income tax provision — Net income (loss) $ ) $ (4 ) $ ) $ ) Preferred stock dividends accrued ) Net income (loss) attributable to common stockholders $ ) $ ) $ ) $ ) Net income (loss) per share attributable to common stockholders: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Weighted average common shares outstanding: Basic Diluted
